229 F.2d 439
Carrie R. NORRIS, as Administratrix of the Goods, Chattels and Credits which were of Thomas J. Norris, deceased, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 242.
Docket 23625.
United States Court of Appeals Second Circuit.
Argued January 13, 1956.
Decided January 13, 1956.

Appeal from the United States District Court for the Eastern District of New York; Matthew T. Abruzzo, Judge.
Gustave G. Rosenberg, Stanley Bryer, Lawrence M. Rosenberg, New York City, for appellant.
Warren E. Burger, Asst. Atty. Gen., Leonard P. Moore, U. S. Atty., Brooklyn, N. Y., Paul A. Sweeney and Morton Hollander, Attorneys, Department of Justice, Washington, D. C., for appellee.
Before CLARK, Chief Judge, and FRANK and LUMBARD, Circuit Judges.
PER CURIAM.


1
Order affirmed in open court on opinion below. 137 F. Supp. 11.